                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOANN L. KENNEDY, on behalf of                                  )
herself and all others similarly situated                       )
                                                                )
         Plaintiff,                                             )
                                                                )
v.                                                              )         Case No. 4:18-CV-00230-HEA
                                                                )
LTI TRUCKING SERVICES, INC.,                                    )
                                                                )
         Defendant.                                             )

                              OPINION, MEMORANDUM AND ORDER

         This matter is before the Court on Defendant LTI Trucking Services’ Motion

to Dismiss [Doc. No. 20]. For reasons set forth below, the Motion to Dismiss is

granted in part and denied in part.

                                          Facts and Background 1

         Plaintiff Joann L. Kennedy is a truck driver and a former employee of

Defendant, a trucking carrier. Plaintiff entered into an “Independent Contractor

Operating Agreement” with Defendant, making her a “Lease Owner Operator.” As

a Lease Owner Operator, Plaintiff was classified as an independent contractor but

was treated as an employee. Plaintiff alleges that Defendant failed to pay minimum

wages in violation of the Fair Labor Standards Act, 29 U.S.C. § 206 et seq. and


1
 The recitation of the facts is set forth for the purpose of this motion only. It in no way relieves the parties from
the necessary proof of the facts in later proceedings.
Missouri’s Labor and Industrial Relations laws, R.S.Mo § 290.500-290.530.

Plaintiff alleges that the payment system used by Defendant failed to pay her per

mile driven as agreed to under the contract and did not compensate her for time

spent performing mandatory cleanups, travel to cleaning facilities, and post-arrival

detention periods.

      Plaintiff also alleges that the independent contractor operating agreement

was unconscionable under Missouri statutory and common law because it was a

contract of adhesion, was unilaterally terminable by Defendant, imposed severe

financial consequences upon Plaintiff, forced Plaintiff’s continued employment

with Defendant, and was misrepresented as an independent contract relationship in

order to shift business expenses to Plaintiff. Plaintiff also states that she was

deceptively induced to enter the contract based on a per-mile payment system,

while in practice she was paid based on the zip codes through which she traveled.

                            Motion to Dismiss Standard

      The purpose of a Rule 12(b)(6) motion to dismiss for failure to state a claim

is to test the legal sufficiency of a complaint so as to eliminate those actions

"which are fatally flawed in their legal premises and designed to fail, thereby

sparing litigants the burden of unnecessary pretrial and trial activity." Young v. City

of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001) (citing Neitzke v. Williams, 490

U.S. 319, 326-27, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989)). "To survive a


                                           2
motion to dismiss, a claim must be facially plausible, meaning that the 'factual

content. . . allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.'" Cole v. Homier Dist. Co., Inc., 599 F.3d 856,

861 (8th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

173 L. Ed. 2d 868 (2009)). The Court must "accept the allegations contained in the

complaint as true and draw all reasonable inferences in favor of the nonmoving

party." Id. (quoting Coons v. Mineta, 410 F.3d 1036, 1039 (8th Cir. 2005)).

However, "[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements," will not pass muster. Iqbal, 556 U.S. at 678.

      Under Fed.R.Civ.P. 12(b)(6), a party may move to dismiss a claim for

"failure to state a claim upon which relief can be granted." The notice pleading

standard of Fed.R.Civ.P. 8(a)(2) requires a plaintiff to give "a short and plain

statement showing that the pleader is entitled to relief." Courts must assess the

plausibility of a given claim with reference to the plaintiff's allegations as a whole,

not in terms of the plausibility of each individual allegation. Zoltek Corp. v.

Structural Polymer Group, 592 F.3d 893, 896 n. 4 (8th Cir. 2010) (internal citation

omitted). This inquiry is "a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense." Iqbal, 556 U.S. at 679. The

Court must grant all reasonable inferences in favor of the nonmoving party.

Lustgraaf v. Behrens, 619 F.3d 867, 872-73 (8th Cir. 2010).


                                           3
                              Minimum Wage Claims

      Defendant argues that Plaintiff has only alleged general policies resulting in

underpayment, citing this Court’s order granting a motion to dismiss similar claims

in Wegat v. Prosteam Carpet Care LLC, No. 4:16-CV-1931 HEA, 2017 WL

3458368 (E.D. Mo. Aug. 11, 2017). As with the FLSA and MMWL overtime

claims in Wegat, Plaintiff in this case has failed to allege that she earned less than

minimum wage in any workweek. Taking Plaintiff’s allegations of fact as true, she

may have plausibly alleged that she was paid less than she expected or to which

she was entitled, but she has not necessarily alleged that she was paid less than the

minimum wage per hour in any particular workweek. The Court will dismiss the

minimum wage claims without prejudice. Plaintiff will be granted leave to file an

amended complaint.

                              Unconscionability Claim

      Defendant argues that Plaintiff has not alleged facts demonstrating

unconscionability. "Unconscionability has two aspects: procedural

unconscionability and substantive unconscionability. Procedural unconscionability

deals with the formalities of making the contract, while substantive

unconscionability deals with the terms of the contract itself." State ex rel. Vincent

v. Schneider, 194 S.W.3d 853, 858 (Mo. 2006) (citing Bracey v. Monsanto Co.,

Inc., 823 S.W.2d 946, 950 (Mo. 1992)). To find a contract unconscionable,


                                           4
Missouri courts examine the circumstances surrounding the transaction “to

determine the objectively reasonable expectations of the parties and to the question

of unconscionable unfairness imposed upon respondents under the terms of the

form contract." Heartland Computer Leasing Corp., Inc. v. Ins. Man, Inc., 770

S.W.2d 525, 528 (Mo. Ct. App. 1989). Plaintiff alleges that Defendant induced her

acceptance of the contract by misrepresenting the nature of the agreement, which is

a plausible allegation of procedural unconscionability. Plaintiff alleges that the

terms of the agreement imposed the burdens of independent contract without the

benefit of actual independence, demonstrating a plausible allegation of substantive

unconscionability.

      Plaintiff claims that the terms of the contract permit Defendant to terminate

and initiate remedies as an “Event of Default.” While Defendant disagrees with

this interpretation, it is plausible under the terms of the contract, which provide for

an “Event of Default” when the Plaintiff fails to enter into a new contract

agreement, subject to Defendant’s approval and “sole discretion,” within five days

of termination by any party. Defendant’s other arguments only indicate remaining

factual questions about the amount payable in the event of a default and nature of

the working relationship under the independent operator agreement, rather than

outright contradictions to Plaintiff’s factual allegations.




                                           5
      Plaintiff has plausibly stated a claim of unconscionability. Defendant’s

motion to dismiss the unconscionability claim will be denied.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss [Doc. No.

20] is GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that Plaintiff’s First Amended Complaint is

DISMISSED as to the minimum wage claims, without prejudice.

      IT IS FURTHER ORDERED that Plaintiff may file a Second Amended

Complaint in accordance with this Opinion, Memorandum, and Order within 14

days of the date of this Order.

      Dated this 20th day of December, 2018.



                                             ________________________________
                                                HENRY EDWARD AUTREY
                                             UNITED STATES DISTRICT JUDGE




                                         6
